Active Cases                                                              Page 1 of 1
         Case 9:17-cv-01036-MAD-ATB Document 58-6 Filed 08/31/20 Page 1 of 2


  Department of Corrections and Community Supervision                                                                   Rachael A. Seguin

                            Inmate Grievance        Search Page      Custom Search                           Search this site

                            Active Cases 11A4897
 Case Number        Title      Grievant Last Name        Grievant DIN Number         Date Filed       Received Date       Schd Date     Case Code
There are no items to show in this view of the "Active Cases" list. To add a new item, click "New".




http://inmategrievance.doccs.ny.gov/Lists/Active%20Cases/Din%20Search.aspx                                                             1/15/2020
Closed Cases                                                             Page 1 of 1
        Case 9:17-cv-01036-MAD-ATB Document 58-6 Filed 08/31/20 Page 2 of 2


  Department of Corrections and Community Supervision                                                                   Rachael A. Seguin

                            Inmate Grievance       Search Page      Custom Search                            Search this site

                            Closed Cases 11A4897
 Case Number        Title     Grievant Last Name        Grievant DIN Number         Date Filed        Received Date       Schd Date     Case Code
There are no items to show in this view of the "Closed Cases" list. To add a new item, click "New".




http://inmategrievance.doccs.ny.gov/Lists/Closed%20Cases/Din%20Search.aspx                                                             1/15/2020
